Pratt, J.
Although the title to the real estate may, in a certain sense, have been involved in the action, the real *482controversy concerned only the plaintiff’s interest therein. Nothing appears in the case that enables the court to know the value of such interest. Probably no' one can tell the amount until the close of the partnership accounting.
On that state of facts the trial judge could not determine what amount was in controversy, and consequently had no basis upon which to fix an allowance.
The litigation was difficult, and it is to be regretted that its weight must be principally borne by the successful party.
We see no way to any different result on the papers before us.
The order must be affirmed, but without costs.
Barnard P. J., concurs; Dykman, J., not sitting.